Citation Nr: 0405061	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  02-14 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether the character of the appellant's discharge is a bar 
to the receipt of benefits administered by the Department of 
Veterans Affairs, except health care benefits authorized by 
chapter 17, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The appellant had active service in the United States Navy 
from July 1984 to October 1989.  He was discharged under 
other than honorable conditions.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an administrative decision in December 2001 by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

On February 12, 2003, the appellant appeared and testified at 
a personal hearing before the undersigned Acting Veterans Law 
Judge at the RO.  A transcript of that hearing is of record.

This case is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on his part.

REMAND

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003).  The VCAA provides, inter alia, 
that, upon receipt of a substantially complete application 
for benefits, VA shall notify the claimant of the information 
and medical or lay evidence not of record that is necessary 
to substantiate the claim, of the information and evidence 
that VA will seek to provide, of the information and evidence 
that the claimant is expected to provide, and request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1).

A review of the record discloses that the RO did not provide 
the appellant with a VCAA notice.  Therefore, this case must 
be remanded so that VA may comply fully with the notice 
requirements of the VCAA.  

Accordingly, this case is REMANDED for the following:

1.  The RO should send the appellant a 
letter which complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  The 
RO should specifically advise the 
appellant of the evidence considered and 
the reasons and bases for the denial of 
his claim, and then, inform him of the 
information and medical or lay evidence 
not of record that is necessary to 
substantiate the claim, of the 
information and evidence that VA will 
seek to provide, of the information and 
evidence that he is expected to provide, 
and request that he provide any evidence 
in his possession that pertains to the 
claim. 

2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the appellant.

3.  VA should review the claims file and 
undertake any additional notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), 38 C.F.R. § 3.159 (2003), 
consistent with all governing legal 
authority.  

4.  Then, the RO should readjudicate the 
claim.  If the benefit sought on appeal 
is not granted to the appellant's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
appropriate period of time to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this REMAND are to afford the appellant due 
process of law and to comply with the notice provisions of 
the VCAA.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant unless he receives further notice.  
The appellant does have the right to submit additional 
evidence and argument on the matter which the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	K. J. Alibrando
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


